Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 2, “said unenclosed liquid tight bladder” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Williams (5,158,281) in view of Levesque (6,237,881).  Williams teaches a “table” (Fig. 4) having integrated storage capacity comprising: a frame (60); four legs (62,28b) attached to the frame; a “tabletop” planar structure (82,32b) supported by said frame (via the legs) and having a port (122); and a water store (54) including a liquid-tight bladder (68) disposed beneath said tabletop and attached directly to said tabletop (at 32b via 64a), said unenclosed liquid-tight bladder configured for filling and drawing by way of said port (via a hose or by placing table upside down), said water store capable of providing integrated long-term storage capacity for storing a supply of water that is intended for human consumption, wherein the bladder is shaped and dimensioned such that even when .
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Page (3,007,756) in view of Dovey (2008/0128412).  Page teaches a table (Fig. 6) having integrated storage capacity comprising: a frame/barrel with stores liquid (36); four legs (37) attached to the frame; a tabletop planar structure (35) supported by said frame (and legs) and having a port (at 43). For claim 1, Page fails to teach that the liquid storage is a liquid tight bladder.  Dovey teaches a water store including a liquid-tight bladder (110) in a barrel configured for filling and drawing by way of a port (112), said water store capable of providing integrated long-term storage capacity for storing a supply of water that is intended for human consumption.  Wherein said liquid-tight bladder includes a valve (150) for filling or drawing.   It would have been obvious to one having ordinary skill in the art to add the bladder of Dovey inside the barrel of Page, to provide a water tight liner within the barrel to prevent leaks.  Wherein the bladder of Page in view of Dovey is shaped and dimensioned such that even when filled, it is 

Response to Arguments
The examiner contends that Williams teaches all of the limitations found in claims 1 and 2, including a table type structure wherein the bladder is shaped and dimensioned such that even when filled, it is substantially hidden when viewing the table from above (the table top concealing the bladder from above). As far as the structure of Williams not specifically being a table, the structure of Williams in Figure 4 has the appearance of a known table and the planar, horizontal top can be used to support objects thereon.  As discussed above, Levesque teaches a structure similar in construction and usable as a table.
Finally, the art rejection over Page in view of Dovey is being applied again because of the unenclosed limitation of claim 1 has been removed via this amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
March 24, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637